DETAILED ACTION
Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2022 has been entered.

 	Claims 1, 12, 20 and 21 have been amended. Claims 1-22 are pending.
 
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 12 and 20 recite “the workload manager, the data system, the plurality of order sources, and the warehouse management system operate independently of each other and continue to operate as other elements of the warehouse management system pause operations”. Additionally, dependent claim 22 recites “pausing operation of the order manager for upgrading”.
There does not seem to be any support in the specification of operations being “paused”. Moreover, neither the term “pause” nor any derivatives of the term seem to appear in the specification. Clarification is required. Dependent claims 2-11, 13-19, 21 and 22 are rejected based upon the same rationale.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 4-12 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mountz et al (US 20140100999 A1), in view of Gabbai (US 20180025310 A1).
As per claim 1, Mountz et al disclose a method for operating components of a warehouse management system (i.e., Inventory systems of the present disclosure may utilize one or more mobile drive units to automatically retrieve inventory holders from warehouse storage, ¶ 0014), the method comprising: 
receiving, by an order manager of the warehouse management system, an order requiring an item to be moved to a first physical location (i.e., The management module may receive orders for inventory items in the warehouse and coordinate task assignments for fulfilling the orders, ¶ 0014), the warehouse management system further comprising a workload manager, a data system, and a plurality of order sources (i.e., In certain embodiments, memory 904 may be memory included in any of the system 10 components discussed above, such as management module 15, mobile drive unit 20 and/or inventory pier 50. Memory 904 may store any appropriate information useful to the components of system 10, such as a plurality of orders and/or information associated with a plurality of orders received by management module 15, ¶ 0128), the warehouse management system arranged such that: 

the order sources are in communication with the order manager (i.e., Memory 904 may store any appropriate information useful to the components of system 10, such as a plurality of orders and/or information associated with a plurality of orders received by management module 15, ¶ 0128); 
publishing data of the order in the data system (i.e., For example, processor 902 may obtain information associated with the plurality of orders stored in memory 904, ¶ 0128); 
accessing, by the workload manager, the data for the order (i.e., Memory 904 may store any appropriate information useful to the components of system 10, such as a plurality of orders and/or information associated with a plurality of orders received by management module 15, ¶ 0128); 

accessing, by the workload manager from the data system, data representing a logical location of a target item (i.e., The management module may determine the locations of these items within the racks of storage in the distribution warehouse. The items may, for instance, be on the shelves of three separate racks, ¶ 0015); 
generating, by the workload manager and based on the data representing the logical location of the target item, one or more tasks that are configured to move the target item to the first location (i.e., The management module may issue tasks for three different mobile drive units to retrieve each rack respectively holding the printer, ink cartridges, and paper, and for the mobile drive units to transport the racks holding those items to an inventory station where the order for the three items may be packed into a box for shipment, ¶ 0015); and 
causing, by the workload manager the one or more tasks to be performed (i.e., Management module 15 may receive orders from any appropriate system or component, and may alternatively or additionally generate tasks and assign tasks to various components of inventory system 10 using any appropriate techniques, ¶ 0021).

Gabbai discloses example embodiments may use the OSI model or TCP/IP protocol stack model for defining the protocols used by a network to transmit data. In applying these models, a system of data transmission between a server and client, or between peer computer systems may, for example, include five layers comprising: an application layer, a transport layer, a network layer, a data link layer, and a physical layer. This frame is then encoded at the physical layer, and the data transmitted over a network such as an internet, Local Area Network (LAN), Wide Area Network (WAN), or some other suitable network. In some cases, internet refers to a network of networks. These networks may use a variety of protocols for the exchange of data, including the aforementioned TCP/IP, and additionally Asynchronous Transfer Mode (ATM), Systems Network Architecture (SNA), Serial Digital Interface (SDI), or some other suitable protocol (¶ 0075).
Mountz et al and Gabbai are both concerned with effective inventory management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the order manager asynchronously publishes in the data system; the workload manager asynchronously accesses contents of the data system; asynchronously publishing data, asynchronously accessing, by the workload manager, and asynchronously 
As per claim 4, Mountz et al disclose data representing the logical location of the target items is managed in the data system by a warehouse manager that is in data communication with the warehouse data system and not in data communication with the workload manager (i.e., one or more computer systems 900 perform one or more steps of one or more methods described or illustrated herein. In particular embodiments, one or more computer systems 900 provide functionality described or illustrated herein, such as, for example, any appropriate component of system 10, such as management module 15, mobile drive unit 20 and/or inventory pier 50, ¶ 0123, wherein In particular embodiments, processor 902 executes only instructions in one or more internal registers or internal caches or in memory 904 (as opposed to storage 906 or elsewhere) and operates only on data in one or more internal registers or internal caches or in memory 904 (as opposed to storage 906 or elsewhere), ¶ 0128).
As per claim 5, Mountz et al disclose generating, for each of the tasks, a record in the warehouse data system that identifies at least one action to be performed for the task (i.e., After generating one or more task assignments, management module 15 selects appropriate components to complete particular tasks and transmits task 
As per claim 6, Mountz et al disclose selecting, from a plurality of possible performers, a performer to perform the action; and generating, from the task, instructions for the performer (i.e., The relevant components then execute their assigned tasks. Each task assignment defines one or more tasks to be completed by a particular component, ¶ 0022).
As per claim 7, Mountz et al disclose identifying properties associated with the item; identifying properties associated with the performer; and comparing the properties of the performer with the properties of the item (i.e., Depending on the component and the task to be completed, a particular task assignment may identify locations, components, and/or actions associated with the corresponding task and/or any other appropriate information to be used by the relevant component in completing the assigned task, ¶ 0022).
As per claim 8, Mountz et al disclose causing data of the task to be displayed to a user that is to complete the corresponding task (i.e., For example, a display screen may be disposed at various locations along inventory pier 50 that instruct operator 50 where to expect an order holder 40 to stop and/or slow and additionally may instruct operator which items 42 to move from inventory holder 30 and/or pallet holder 34, ¶ 0093).
As per claim 9, Mountz et al disclose receiving, from a user device that displayed the data of the task, a message confirming completion of a portion of the task; and updating, responsive to receiving the message confirming completion of the portion 
As per claim 10, Mountz et al disclose pooling the order with other orders into an order pool to be performed together (i.e., Similarly, management module 15 may group orders into order holders 40 and assign tasks to fulfill orders at inventory pier 50 such that order fulfillment activities are optimized, ¶ 0024).
As per claim 11, Mountz et al disclose a tree of actions to be performed to perform the task (i.e., Depending on the component and the task to be completed, a particular task assignment may identify locations, components, and/or actions associated with the corresponding task and/or any other appropriate information to be used by the relevant component in completing the assigned task, ¶ 0022).
Claims 12 and 15-19 are rejected based upon the same rationale as the rejection of claims 1, 4, 5, 8, 10 and 11, respectively, since they are the system claims corresponding to the method claims.
Claim 20 is rejected based upon the same rationale as the rejection of claim 1, since it is the computer-readable medium claim corresponding to the method claim.
.

	Claims 2, 3, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mountz et al (US 20140100999 A1), in view of Gabbai (US 20180025310 A1), in further view of Hance et al (US 20180068255 A1).
As per claim 2, Mountz et al does not disclose the data representing the logical location of the target item comprises a sequence of a history of the item, from which the container hierarchy in which the item exists logically can be derived.
Hance et al disclose the map could also show current locations of items undergoing processing as well as anticipated future locations of the items (e.g., where an item is now and when the item is anticipated to be shipped out). Further, the map could show anticipated locations of items that have yet to arrive at the warehouse. For instance, computing system 200 may consider a history of orders for items, forecasted orders, a history of pallet relocation, and/or other known or 
Mountz et al and Hance et al are both concerned with effective inventory management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the data representing the logical location of the target item comprises a sequence of a history of the item, from which the container hierarchy in which the item exists logically can be derived in Mountz et al, as seen in Hance et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 3, Mountz et al does not explicitly disclose the data representing the logical location of the target item comprises no data explicitly indicating the physical location of the target item.
Hance et al disclose a "map" refers to information representative of a positioning of elements in an area of an environment, and/or representative of a relationship of certain elements to other elements or to the environment. In example implementations, a map is a digital map, determined by collecting and compiling data representative of relationships between elements in the given environment, and then formatting such data into a virtual form, such as a virtual 2D or 3D image. A map can be a real-time or non-real-time representation of the elements and environment at issue, detailing such elements, the environment, and/or points of interest on such elements and/or in the environment (¶ 0038).

Claims 13 and 14 are rejected based upon the same rationale as the rejection of claims 2 and 3, respectively, since they are the system claims corresponding to the method claims.

 	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mountz et al (US 20140100999 A1), in view of Gabbai (US 20180025310 A1), in further view of Durham et al (US 20180082162 A1).
As per claim 22, Mountz et al disclose pausing operation of the order manager (i.e., As an example and not by way of limitation, one or more computer systems 900 may perform in real time or in batch mode one or more steps of one or more methods described or illustrated herein, ¶ 0125). 
Mountz et al does not disclose upgrading while the data system and the workload manager continue to operate.

Mountz et al and Durham et al are both concerned with effective inventory management.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include upgrading while the data system and the workload manager continue to operate in Mountz et al, as seen in Durham et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
 	In the Remarks, Applicant argues that the "paused" of the claims is supported by the Specification, at least at paragraphs [0041]-[0042] and [0059]-[0060]. For example, paragraphs [0041]-[ 0042] state "the warehouse manager 112 and the workload manager 210 are established discretely so that neither element needs to wait on the other... For example, if the warehouse manager 112 or the workload manager 210 experiences a technical problem and goes off-line for a time, the other element can continue to operate until functionality is restored. This can improve robustness in the face of unexpected downtime".
 	While it is true that this language does not include the term "paused", Applicant  respectfully submits that a PHOSITA would understand this to be describe examples 
 	While it is correct that "The subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement", experiencing a technical problem and going off-line for a time, as described in the specification at ¶ 0042 and ¶ 0060, is not the same as elements of the warehouse management system pausing operations. Additionally, ¶ 0042 and ¶0060 go on to recite that “This can improve robustness in the face of unexpected downtime and can provide for a less complex upgrade procedure.”
 	In other words, the claim language recites elements of the system pausing operations, while the specification recites elements of the system forced off-line by a technical problem, resulting in unexpected downtime. Being forced off-line is not synonymous to the action verb “pausing” operations.
 	Applicant also argues that, In rejecting claim 1, the Office Action at pages 7 and 8 draws correspondences between elements of the claims and the Mountz reference. For example, the Office Action calls out "receiving, by an order manager" as being matching Mountz's "management module", and "generating, by the workload manager" as being matching Mountz's "management module." That is to say, the rejection is calling management module of Mountz both an order manager 
 	Mountz et al disclose software running on one or more computer systems 900 performs one or more steps of one or more methods described or illustrated herein or provides functionality described or illustrated herein. Particular embodiments include one or more portions of one or more computer systems 900 (¶ 0123).
 	As an example and not by way of limitation, one or more computer systems 900 may perform in real time or in batch mode one or more steps of one or more methods described or illustrated herein. One or more computer systems 900 may perform at different times or at different locations one or more steps of one or more methods described or illustrated herein, where appropriate, ¶ 0125. 
 	As such, and contrary to Applicant’s assertion, Mountz et al indeed discloses the workload manager, the data system, the plurality of order sources, and the order manager operate independently of each other and continue to operate as other elements of the warehouse management system pause operations


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.